DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks

This office action is responsive to the amendment filed on 9/18/2021.  Claims 1, 3, 5, 7-14 are presented for examination.  Independent claim 1 was amended and dependent claims 3, 5 were amended.  Claims 2, 4, 6 were cancelled.  Claims 9-14 were newly added.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Hamid Piroozi on 9/28/2021.

The application has been amended as follows: 

(Currently Amended) Claim 1 A method for profiling energy usage in graphics user interfaces (UI) in handheld mobile devices, comprising: 
quantifying during run time a central processing unit (CPU) energy drain of each UI update, comprising:
identifying method invocations at all layers of a Ul rendering software stack corresponding to each UI update, 
logging of the CPU corresponding to each method invocation, and
calculating the CPU energy drain by an UI update by adding up the CPU energy usage by all method invocations corresponding to the UI update, 
quantifying during run time a graphics processing unit (GPU) energy drain of each UI update, 
quantifying during run time number of pixels changed due to each UI update, and 
identifying during run time an UI update that results in one or both of the CPU energy drain and the GPU energy drain but results in no pixel changes to a displayed frame as a graphics energy bug.

(Currently Amended) Claim 9 A method for profiling energy usage in graphics user interfaces (UI) in handheld mobile devices, comprising:
quantifying during run time a central processing unit (CPU) energy drain of each UI update,
quantifying during run time a graphics processing unit (GPU) energy drain of each UI update, comprising:
tracking and post processing information flow across a corresponding GPU by using an OpenGL record-and-replay method comprising:
labeling drawing commands and OpenGL calls generated at each layer of UI rendering software stack with view-frame IDs,
recording OpenGL calls along with their view-frame IDs (but not displayed frames) during energy profiling, 
logging the GPU energy drain during each rendering interval, 
in post processing, splitting the GPU energy drain per rendering interval among groups of OpenGL calls with different view-frame ID labels and hence different UI updates to the same displayed frame,
quantifying during run time number of pixels changed due to each UI update, and
identifying during run time an UI update that results in one or both of the CPU energy drain and the GPU energy drain but results in no pixel changes to the displayed frame as a graphics energy bug.

(Currently Amended) Claim 10 A method for profiling energy usage in graphics user interfaces (UI) in handheld mobile devices, comprising:
quantifying during run time a central processing unit (CPU) energy drain of each UI update,
quantifying during run time a graphics processing unit (GPU) energy drain of each UI update,
quantifying during run time number of pixels changed due to each UI update, comprising: 
tracking and post processing information flow across a corresponding GPU by using a second OpenGL record-and-replay method, comprising:
labeling drawing commands and OpenGL calls generated at each layer of UI rendering software stack with view-frame IDs,
recording OpenGL calls along with their view-frame IDs (but not displayed frames) during energy profiling, 
in post processing, reconstructing the displayed frames by replaying each group of OpenGL calls with the same view-frame ID on the GPU, and
comparing the displayed frames to account for pixel changes due to each group of OpenGL calls with a unique view-frame ID and hence the corresponding UI update, an
identifying during run time an UI update that results in one or both of the CPU energy drain and the GPU energy drain but results in no pixel changes to the displayed frame as a graphics energy bug.

Allowable Subject Matter



Claims 1, 3, 5, 7-14, after further reconsideration and search, are deemed to contain allowable subject matters and are allowed over the prior art.

Reasons for Allowance
The Applicant, by amendments, has incorporated allowable subject matters into the rejected base claims.  Also, please see the Applicant’s remarks filed on 9/18/2021 claims 1, 3, 5, 7-14 are allowed over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SHIN whose telephone number is (571)270-5764.  The examiner can normally be reached on Monday - Friday from 11:00AM to 7:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 5712722976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ANDREW SHIN/Examiner, Art Unit 2612                                                                                                                                                                                                        
/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612